








Exhibit 10.4




Amendment No. RI0355D







AMENDMENT

TO THE

MASTER LOAN AGREEMENT







THIS AMENDMENT is entered into as of October 3, 2008, between FARM CREDIT
SERVICES OF AMERICA, FLCA (“Farm Credit”) and GPRE SHENANDOAH LLC, Shenandoah,
Iowa (the “Company”).




BACKGROUND




Farm Credit and the Company are parties to a Master Loan Agreement dated March
25, 2008 (such agreement, as previously amended, is hereinafter referred to as
the “MLA”).  Farm Credit and the Company now desire to amend the MLA.  For that
reason, and for valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), Farm Credit and the Company agree as follows:




1.

Section 8(A)(ii) of the MLA is hereby amended and restated to read as follows:




SECTION 8.

Representations and Warranties.




 

(A)

This Agreement.  The Company represents and warrants to Farm Credit and Agent
that as of the date of this Agreement:




(ii)

Subsidiaries.  For purposes hereof, a “Subsidiary” shall mean a corporation of
which shares of stock having ordinary voting power to elect a majority of the
board of directors or other managers of such corporation are owned, directly or
indirectly, by the Company, provided, however, that Essex Elevator, Inc., shall
be deemed to be a Subsidiary.  The Company has no other Subsidiaries.  




2.

Section 10(A) of the MLA is hereby amended and restated to read as follows:




SECTION 10.

Negative Covenants.  Unless otherwise agreed to in writing by Agent, while this
agreement is in effect the Company will not:




(A)

Borrowings.  Create, incur, assume, or allow to exist, directly or indirectly,
any indebtedness or liability for borrowed money (including trade or bankers’
acceptances), letters of credit, or the deferred purchase price of property or
services (including capitalized leases), except for:  (i) debt to Farm Credit;
(ii) accounts payable to trade creditors incurred in the ordinary course of
business;
(iii) current operating liabilities (other than for borrowed money) incurred in
the ordinary course of business; (iv) debt of the Company to miscellaneous
creditors, in an aggregate amount not to exceed $1,600,000.00 on terms and
conditions satisfactory to Agent; and (v) unsecured indebtedness of the Company
to Green Plains Renewable Energy, Inc., including all extensions, renewals and
refinancings, in an amount not to exceed $10,000,000.00, and provided such
indebtedness is documented with terms and conditions satisfactory to Agent.  





--------------------------------------------------------------------------------




3.

Section 11 of the MLA is hereby amended and restated to read as follows:




SECTION 11.

Financial Covenants.  Unless otherwise agreed to in writing, while this
agreement is in effect:




(A)

Working Capital.  The Company and its consolidated Subsidiaries will have at the
end of each period for which financial statements are required to be furnished
pursuant to Section 9(H) hereof an excess of consolidated current assets over
consolidated current liabilities (both as determined in accordance with GAAP
consistently applied) of not less than $6,000,000.00, except that in determining
current assets, any amount available under the Construction and Revolving Term
Loan Supplement hereto (less the amount that would be considered a current
liability under GAAP if fully advanced) may be included..




(B)

Net Worth.  The Company and its consolidated Subsidiaries will have at the end
of each period for which financial statements are required to be furnished
pursuant to Section 9(H) hereof an excess of consolidated total assets over
consolidated total liabilities (both as determined in accordance with GAAP
consistently applied) of not less than:  (i) $35,500,000.00; and (ii) increasing
to $37,500,000.00 effective October 31, 2008, except that, in determining such
minimum excess, the net adjustment to the carrying value of assets and
liabilities resulting from the May 7, 2008 merger with VBV, LLC and certain
other parties (rounded down to the nearest million) shall be deducted.
 Documentation evidencing said net adjustment, in form acceptable to Agent,
shall be provided by the Company to Agent by no later than October 31, 2008.




(C)

Debt Service Coverage Ratio.  The Company and its consolidated Subsidiaries will
have at the end of each fiscal year of the Company, effective with the fiscal
year ending 2008, a "Debt Service Coverage Ratio" (as defined below) for that
year of not less than 1.5 to 1.0.  For purposes hereof, the term "Debt Service
Coverage Ratio" shall mean the following (all as calculated on a consolidated
basis for the most current year-end in accordance with GAAP consistently
applied): (i) net income (after taxes), plus depreciation and amortization;
divided by (ii) all current portion of regularly scheduled long term debt for
the prior period (previous year-end).  




4.

Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.







IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.







   FARM CREDIT SERVICES

   OF AMERICA, FLCA

   GPRE SHENANDOAH LLC

 

 

By:

/s/ Kathryn Frahm

By:

/s/ Wayne B. Hoovestol

 

 

Title:

Vice President - Credit

Title:

Chief Executive Officer








2

 


